DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figures 2-4; 
Species II, Figures 5-7;
Species III, Figures 8-10; and 
Species IV, Figure 11.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
	The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. WAGNER, LOUIS, on June 3, 2022, a provisional election was made without traverse to prosecute the Species I, Figures 2-4, where claims 1-9 and 18 read on the elected Species.  Affirmation of this election must be made by applicant in replying to this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “attachment means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a resiliently biased finger having a protruding lip (claim 8).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gantenbein et al. (US 7,717,357. Gantenbein hereinafter).
With respect to claim 1, Gantenbein discloses a spray tip nozzle (34) for the non-longitudinally axially spraying of aerosols (nozzle 34 producing a broad spray pattern (non-longitudinally axially spraying); figure 2; column 7, lines 14-24) which comprises: 
an expanded nozzle housing at a distal end for affixing to a mating housing of a spray gun (exterior of nozzle 34 shown in figure 3 with an expanded distal end near input opening 42 for affixing to a mating portion of dispensing gun 26; figures 1, 3; column 7, lines 1-13, 34-38); 
an elongated body having a mixing chamber adjacent and in fluid communication with the expanded nozzle housing (an elongate tubular portion having a cylindrical volume 44 housing an internal static mixing mechanism 46 (collectively, a mixing chamber) adjacent to and in fluid communication with expanded distal end near input opening 42; figure 6; column 7, lines 34-45); 
a nozzle tip at a proximal end of the housing in fluid communication with the mixing chamber (the tip 52 of nozzle 34 is at the opposite end of the exterior of nozzle 34 from input opening 42 receiving foam from cylindrical volume 44; figure 2; column 7, lines 35-50), the nozzle tip having an egress opening (the tip 52 of nozzle 34 has a rectangular opening 36; figure 5; column 7, lines 27-31); 
a lateral deflecting means which diverts longitudinally axial aerosol droplets to non-longitudinally axial egress (diverging lips 54 (lateral deflecting means) diverge at angle alpha to create notch 56 diverting longitudinal droplets to create a wide spray pattern; figure 4; column 7, lines 51-56); and 
an attachment means to affixing the nozzle to a spray gun at the expanded nozzle housing (a rear tab 38 with locking notch 40 for clamping firmly to foam dispensing gun 26; figure 1; column 7, lines 31-34).
With respect to claim 2, Gantenbein discloses wherein the lateral deflecting means is a pair of lips angled off-axis to a longitudinal axis of the elongated body of the nozzle and adjacent the egress opening of the nozzle (lips 54 are a pair of flared or diverging (lateral deflection) lips angled off of the lateral axis of the cylindrical volume 44 and adjacent to opening 36 of nozzle 34; figure 4; column 7, lines 51-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein in view of Haruch (US 5,333,794).
With respect to claim 3, Gantenbein discloses the spray tip nozzle as in claim 2, except for wherein the pair of lips form an off-axis V-shape; the upper lip forming an angle α to the longitudinal axis of the elongated body of the nozzle; the lower lip forming an angle β to the elongated body of the nozzle; and further wherein angle a is always smaller than angle β.
However, Haruch teaches a spray tip nozzle (figure 6) wherein the pair of lips form an off-axis V-shape (a cross slot 34b is comprised of a vertically directed face 35b (lower lip) and a downstream deflection face 32b (upper lip) forming an off-axis V-shape as shown in figure 6; column 6, lines 8-13); the upper lip forming an angle α to the longitudinal axis of the elongated body of the nozzle (downstream deflection face 32b forms an angle shown in figure 6 as 45 degrees to the longitudinal axis of body of the nozzle assembly 11 b; column 5, line 63-column 6, line 13); the lower lip forming an angle β to the elongated body of the nozzle (the vertically directed face 35b forms an angle to the longitudinal axis of the body of nozzle assembly 11 b, which in figure 6 would be 60 degrees; column 5, line 63-column 6, line 13); and further wherein angle is always smaller than angle β (wherein the angle between the longitudinal axis and the downstream deflection face 32b will always be smaller than the angle between the longitudinal axis and the vertically directed face 35b; figure 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Gantenbein to include wherein the pair of lips form an off-axis V-shape; the upper lip forming an angle α to the longitudinal axis of the elongated body of the nozzle; the lower lip forming an angle β to the elongated body of the nozzle; and further wherein angle is always smaller than angle β, as taught by Haruch in order to provide a means of diverting the profile of the spray to a fan exiting at a predetermined angle to gain better coverage or control in the area that the nozzle spray is applied to (Col. 5, line 63 to Col. 6 line 27 and Fig. 6).
With respect to claim 4, Gantenbein’s spray tip nozzle modified by Haruch’s pair of lips, Gantenbein fails to disclose wherein angle α ranges from 5° to 45° inclusive; and angle β ranges from 10° to 90° inclusive; with the proviso that angle β is always at least 5° greater than angle α. 
Haruch discloses wherein angle α ranges from 5° to 45° inclusive (the angle between downstream deflection face 32b and the longitudinal axis of the nozzle assembly 11b is 45 degrees; figure 6); and angle β ranges from 10° to 90° inclusive (the angle between vertically directed face 35b and the longitudinal axis of the nozzle assembly 11b ranges from 60 to 90 degrees; figure 6; column 6, lines 2-27); with the proviso that angle β is always at least 5° greater than angle α (the angle between vertically directed face 35b and the longitudinal axis of the nozzle assembly 11b is always at least 15 degrees greater than the angle between downstream deflection face 32b and the longitudinal axis of nozzle assembly 11 b; figure 6; column 6, lines 2-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Gantenbein to include wherein angle α ranges from 5° to 45° inclusive; and angle β ranges from 10° to 90° inclusive; with the proviso that angle β is always at least 5° greater than angle α, as taught by Harych, in order to provide the discharge orifice 31b to have an area greater than the area defined by the diameter of the chamber 30 for preventing clogging and wear in the vicinity of the cross slot 34b and the deflector surface 32b (column 6, lines 13-20). 
With respect to claim 5, Gantenbein’s spray tip nozzle modified by Haruch’s pair of lips, Gantenbein fails to disclose wherein angle β is always at least 10° greater than angle α. Haruch discloses wherein angle β is always at least 10° greater than angle α (the angle between vertically directed face 35b and the longitudinal axis of the nozzle assembly 11 b is always at least 15 degrees greater than the angle between downstream deflection face 32b and the longitudinal axis of nozzle assembly 11b; figure 6; column 6, lines 2-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Gantenbein to include wherein angle β is always at least 10° greater than angle α, as taught by Haruch, in order to provide a large enough cavity at the end of the nozzle to reduce the chances of clogging or foreign particles stopping the flow of material (column 6, lines 13-20).
With respect to claim 6, Gantenbein’s spray tip nozzle modified by Haruch’s pair of lips, Gantenbein fails to disclose wherein angle β is always at least 25° greater than angle α. Haruch discloses wherein angle β is at least 25° (the angle between vertically directed face 35b and the longitudinal axis of the nozzle assembly 11b is always 15-45 degrees greater than the angle between downstream deflection face 32b and the longitudinal axis of nozzle assembly 11b; figure 6; column 6, lines 2-27). While Haruch does not explicitly disclose wherein angle β is always at least 25° greater than angle α, HARUCH does disclose the angle being preferably 15-45 degrees, which would keep angle β always 15-45 degrees greater than angle α, and selecting an optimum angle, 25 degrees, at which to keep the angle would have been obvious to one of ordinary skill in the art at the time of the invention and so it would have been obvious to modify the nozzle of Gantenbein to provide wherein angle β is always at least 25° greater than angle α, in order to provide a large enough cavity at the end of the nozzle to reduce the chances of clogging or foreign particles stopping the flow of material (column 6, lines 13-20).
With respect to claim 7, Gantenbein’s spray tip nozzle modified by Haruch’s pair of lips, Gantenbein fails to disclose wherein angle β is always at least 40° greater than angle α. Haruch discloses wherein angle β is at least 40° greater than angle (the angle between verticalil directed face 35b and the longitudinal axis of the nozzle assembly 11b is always 15-45 degrees greater than the angle between downstream deflection face 32b and the longitudinal axis of nozzle assembly 11 b; figure 6; column 6, lines 2-27). While Haruch does not explicitly disclose wherein angle β is always at least 40° greater than angle α, Haruch does disclose the angle being preferably 15-45 degrees, which would keep angle β always 15-45 degrees greater than angle α, and selecting an optimum angle, 40 degrees, at which to keep the angle would have been obvious to one of ordinary skill in the art at the time of the invention and so it would have been obvious to modify the nozzle of Gantenbein to provide wherein angle β is always at least 40° greater than angle α, in order to provide a large enough cavity at the end of the nozzle to reduce the chances of clogging or foreign particles stopping the flow of material (column 6, lines 13-20).
With respect to claim 8, Gantenbein discloses the spray tip nozzle as in claim 3, Gantenbein further discloses wherein the attaching means comprises a resiliently biased finger (38) having a protruding lip (40) for (capable of) affixing to a mating depression on the spray gun (Figs 1-3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein in view of Haruch and further in view of Gantenbein et al. (US 9,630,767. Gantenbein ‘767 hereinafter).
With respect to claim 9, Gantenbein and Haruch disclose the spray tip nozzle as in claim 3, Gantenbein and Haruch fail to disclose wherein the nozzle tip is a color-changing tip.
However, Gantenbein ‘767 teaches wherein the nozzle tip is a color-changing tip (at least two thermochromic materials are disposed within or thereupon the disposable nozzle 13 effecting a color change at a given temperature; figure 5; column 5, lines 43-50 and column 16, lines 37-53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle tip of Gantenbein to provide wherein the nozzle tip is a color-changing tip, as taught by Gantenbein ‘767, in order to provide a visual cue to the temperature of the product being applied to make sure that it is at the proper temperature reducing costs due to improper application of the product (Abstract).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein.
With respect to claim 18, Gantenbein discloses wherein the nozzle tip is a plastic (the fan nozzle 34 is made up of a plastic material; column 7, lines 31-34). 
Gantenbein fails to explicitly disclose wherein the nozzle tip is a thermoplastic or thermoset polymer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic of Gantenbein to provide wherein the nozzle tip is a thermoplastic or thermoset polymer, in order to provide a readily available material that creates a reliably hardened product fit for use with pressurized systems. The use of alternative and functionally equivalent material would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a spray nozzle: Hruby, Thompson, Hruby et al. and Butterfield et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 3, 2022